PD-1227-15



                 NO. ar-/S'Qoao9'CV
                                                      RECEIVED SW
                                                   COURT OF CRIMINAL APPEALS
                                                        SEP 21 2015
                        IN THE
         (Ol'RT OF CRIMINAL APPEALS
                      OF TEXAS




               sreuaa EA*,/t*A Aarb

                                      Appellant/Petitioner

                          VS.


              THE STATE OF TEXAS,
                                      Appellee/Respondent




APPELLANTS PETITION FOR DISCRETIONARY REVIEW



                       MAAlMMt/S




          In Appeal No. nr-/s-aajt09^w
                        from the
                   Court of Appeals
             for the BSk Judicial District
                              Texas




                                      Appellant's Name and Address
                                         sre»*A> Soya **s9*w<C
                                        A/S UM*r- jsjc r~/o &tsr
                               TABLE OF roNTElv-ns
   INDEX Ol ,\l'|||()Rlj||:S
                                                       '*&'#***AAAfMS..JFGf./^

   SrATI-Ml-NTRf.(JAROINGOKA[.AK(]llM|;NT
  STATEMENT OF THE CASF
                                                     S**'**#A4#tMS../t>6,J
  STATEMENT OF PROCEDURAL IUSTORY
  grounds for review                       "
                                                                                 V#3 '
       GKOl IND FOR RhvlkW NO. OW.TWVTWeK




      (.ROUND FOR REVIEW NO. B|^r(/|f



ARGUMENT NUMBER ONE r*/o txxfp                 *,*
ARGUMENT NUMBER '@g@ /*<,* /^ruc               ~, *„* .       *
''KAYIRIORRi;, „.K                                    „
                                          ^-^**'Am«s..£*/toeA^
clrtiiicateofsi:r\ice
APPENDIX (Opinionj                        s&s,;™^ .
     (A copy of,h. Coun Opinion"^^^^^T^"
                                     ii
                  INDEX OF AUTHORITIES



  BtiMPetV. MOAr/tC/iroijyu/1,39/ u.s. sv2,svse &s.cr.'*ss./na,jod.&/.jilf wr/zruj


 PtcA/Atrsor* i/". acssAi, <rrs a.s. ?/.//a s.cr. •vj-vc /*? £.&, ju/rsf/rraj

Wttcrs v.srAnr w*, m*k*«ra jrvs.Ga./f.fi.Trx. /99s) 9es/r.sa/>A //>/*
                                 N(>- oT'/S'/*?eto?.ev


                                         IN THE
                          COURT OF CRIMINAL APPEALS
                                       OF TEXAS




                                                 Appellant/Petitioner

                                           VS.


                              THE STATE OF TEXAS,
                                        Appellee/Respondent


         APPELLANTS PETITION FOR DISCRETIONARY REVIEW
                                  #*M6*A1U* *4*-S*-**jp9-fV


 TO THE COURT OF CRIMINAL APPEALS OF TEXAS:
       Appellant/I'clilioner respectfully submits this Petition for Discretionary
 Review and moves that this Ilonorable Court grant review of this cause and offers
the following in support thereof:

               STATEMENT REGARDING ORAL ARGUMENT

       The Appellant/Petitioner requests oral argument in this case because such
argument may assist the Court in uppK ing the facts to the issues raised. It is

suggested that oral argument ma\ help simplify the facts and clarify the issues